Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Limitation “wherein the device is configured to emit radiation when the distal end of the inner member is positioned flush with the distal end of the outer member” is unclear. It is unclear what applicant mean by “is positioned flush”. Examiner interprets the claim as the inner member is position at the distal of the outer member with the radiation element and emit the radiation; the camera is at the distal end of the outer needle.


Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 16-22 and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al. (US 2016/0100797).


3.	Addressing claims 16 and 30, Mahapatra discloses an illuminated needle device (performing a heart valve repair is an intended used), the device comprising: 
an outer member includes a body that has a proximal end and a distal end, the body defining a lumen therethrough, the distal end of the body comprising a needle (see Figs. 14-15 and 19; epi-access needle is the outer member with distal end of pointed needle);
an inner member slidably disposed within the lumen of the outer member, the inner member including a distal end comprising a radiation emitting element (see [0042-0043], Figs. 14-15 and 19; the slidably inner member is the visualization obdurator with camera);
the outer and inner members together forming a flexible, elongate shaft, and the inner member being configured to emit radiation from the radiation 
an illuminable needle system comprising: a visualization device comprising a receiver adapted to form an image of a tissue region, the receiver receiving information corresponding to radiation intensity; and an illuminable needle device comprising: an outer member includes a body that has a proximal end and a distal end, the body defining a lumen therethrough, the distal end of the body comprising a needle (see Figs. 14-15 and 19; epi-access needle is the outer member with distal end of pointed needle; camera has receiver to form image); 
an inner member slidably disposed within the lumen of the outer member, the inner member including a distal end comprising a radiation emitting element (see [0042-0043], Figs. 14-15 and 19; the slidably inner member is the visualization obdurator with camera); 
the outer and inner members together forming a flexible, elongate shaft and the inner member being configured to emit radiation from the radiation 

4.	Addressing claims 17-22, 26-29 and 31-34, Mahapatra discloses:
wherein a length and outer profile of the shaft are sized for percutaneous transluminal delivery to a patient’s heart (see Fig. 9 and [0118]; the device treat heart and the could be used inside blood vessel therefore its length and outer profile of the shaft are sized for percutaneous transluminal delivery to a patient’s heart);
wherein a minimum length of the shaft is about 45.7 cm (about 18 inches) ( see [0119]; Mahapatra discloses length of 10-25 cm; however, Mahapatra discloses it could be smaller or larger to suits the anatomy of the patient and the needs of the clinician using it; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the length is based on patient’s anatomy and 
wherein the needle has a size that ranges from about 1.07 mm (19 gauge) to about 1.47 mm (17 gauge) (see [0119]; Mahapatra discloses it could be smaller or larger to suits the anatomy of the patient and the needs of the clinician using it; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gauge size is based on patient’s anatomy and the intended medical use and not a novelty feature; Mahapatra only disclose gauge size of certain embodiments; other embodiments and used could used larger than 14 gauge size);
wherein the device is configured to emit radiation when the distal end of the inner member is positioned flush with the distal end of the outer member (see Fig. 14-15 and 19; examiner interprets the claim as the inner member is position at the distal of the outer member with the radiation element and emit the radiation; the camera is at the distal end of the outer needle);
wherein the shaft has a minimum bend radius of about 10 millimeters (Mahapatra does not disclose minimum bend radius of about 10 millimeters; however, this is designer choice as disclose by applicant’s specification [0011] and [0051]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
the device further comprising a handle that includes an intensity adjuster configured for allowing a user to change the intensity of the radiation (see [0044] and Fig. 10; the location arrangement of intensity adjuster is an obvious designer choice that only require routine skill in the art and does not change the operation principle; In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975));
wherein the radiation emitting element of the inner member is radially-facing (see Fig. 14; radial facing arrangement is an obvious designer choice that only require routine skill in the art and does not change the operation principle; In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); applicant’s specification paragraph [0049] disclose multiple design of radially facing and axial facing);
wherein the tubular body defines a lumen extending from the radially-facing distal opening to a proximal opening, and the radially-facing distal opening sized to receive an electrical wire coupled to the radiation emitting element, forming an electrical connection between a handle and 
wherein the inner member has a tissue-penetrating tip (see Fig. 13; examiner interprets the claim as the outer needle penetrate and pierce the tissue and the inner member then could penetrate through piercing hole in the tissue cause by the needle; see applicant’s specification paragraph [0050]; applicant’s specification and drawing only discloses the needle could penetrate and pierce the tissue; the inner member distal end is not pointed to penetrate and pierce tissue);
wherein the device is configured to emit radiation when the distal end of the inner member is advanced distal to the distal end of the outer member (see Figs. 13, 19 and 20; irradiate light to image);
wherein the radiation emitting element emits a red light, blue light, purple light, green light, orange light, or a combination thereof (see [0044]; an LED transmitted white light include other color light (blue, green, orange, etc.));
wherein the receiver is an optical receiver (see [0042-0044]; this is camera and fiber optic therefore sensor/receiver is optical);
wherein the visualization device further comprises an ultrasound transmitter and wherein the receiver is an ultrasound receiver (Mahapatra uses light imaging instead of ultrasound imaging, using a different imaging modality is a designer choice that only require routine skill in the art and does not change operation principle; as seen in applicant’s specification 
wherein the receiver is adapted to detect x-ray, visible light, UV, or IR electromagnetic radiation (see Figs. 13-14 and 19-21; the camera performing imaging therefore the camera receiver detected visible light).

5.	Addressing claim 35, the device in claim 16 performs the method in claim 35 therefore claim 35 is being rejected for the same reason as claim 16. The digital camera include receiver and fiber optic camera include receiver detect radiation intensity data/information to produce images. Detect signal to form images also detect intensity information/data. Images brightness depend on signal intensity data. The images level of brightness disclose intensity information. Mahapatra discloses controller for controlling the intensity. 

6.	Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al. (US 2016/0100797) and in view of Haar et al. (US 6,584,335). 

. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see US 2014/0171788 (provided in the IDS)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793